department of the treasury internal_revenue_service washington d c date in ach employer_identification_number vik - 4r4f eu4 -2 dollar_figure -o5 444s hg4e e2 so gc6usce o - contact person id number contact number t i legend x n u o t dear sir or madam this is in reply to the letter of date concerning the proposed transfer of all or substantially_all of z's assets to x and y z has been recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and is a private_foundation within the meaning of sec_509 of the code z proposes to transfer all or substantially_all of its assets to x and y x and y have been recognized as exempt under sec_50i c of the code and are private_foundations within the meaning of sec_509 members of the board_of trustees of x and y are also z's trustees z has represented that it has no outstanding grants which require it to exercise expenditure_responsibility as that phrase is defined in sec_4945 z has also represented that at the time of its termination there will not be any willful repeated acts or or failures to act or willful flagrant act or failures to act which would have given rise to liability for taxes under chapter of the code once z has transferred all or substantially_all of its assets z expects to cease operating and voluntarily terminate its private_foundation_status by giving notice to the service under sec_507 of the code and file a final accounting z will pay the remaining fiabilities and expenditures if any and will have no remaining assets at such time the following rulings have been requested z's transfer of all of its assets to x and y will constitute a significant disposition of its assets to one or more private_foundations under sec_507 of the code 2's transfers to x and y will not result in the termination of its private_foundation_status under sec_507 of the code but will constitute a reorganization between these private_foundations under sec_507 of the code 2's transfers to x and y will not constitute notification of its intent to terminate its private_foundation_status under sec_507 of the code or any willful repeated acts or failures to act or any willful and flagrant act or failure to act under sec_507 by z and thus z will not be liable for any_tax imposed by sec_507 re under sec_507 of the code transferees x and y will not be treated as newly created organizations xand y will be treated as possessing z's tax_attributes and characteristics pursuant to sec_1_507-3 and of the regulations z's transfers to x and y will not give rise to any net_investment_income or constitute any other taxable sale or disposition under sec_4940 of the code z's transfers to x and y will not constitute any act of self-dealing under sec_4941 of the code by z x or y or any of their foundation managers as defined in sec_4946 excess upon z's transfers to x and y transferee foundations x and y will each succeed to a portion of z's transferor foundation's proportionate share of z's total assets received and the recordkeeping requirements of sec_4942 of the code will not apply to z during any period in which z has no assets other than certain contingent beneficial interests if any distributions qualifying based upon each any if z's transfers of all of its assets to x and y will not constitute taxable_expenditures under sec_4945 of the code z will not be required to exercise any expenditure_responsibility under sec_4945 of the code with respect to its transfers of all of its assets to x and y because it will have thus disposed of all of its assets under sec_1_507-3 i of the regulations for purposes of chapter and sec_507 through of the code x and y will be treated as if each were z in the proportion that the fair_market_value of z's assets less encumbrances transferred to each bears to the fair_market_value of z's assets less encumbrances immediately before z's transfers of the assets z and its foundation managers will not be required to file the annual information_return required under sec_6033 of the code for any_tax years following the tax_year in which the last transfers of all of z's assets occur if during such subsequent tax years z will have neither legal nor equitable_title upon z's dissolution z will be required by sec_6043 to file its annual return for the year of such dissolution to any assets nor engage in any activity the legal accounting and other expenses if reasonable in amount incurred by x y and z in connection with this be considered qualifying distributions under sec_4942 of the code as being made to achieve the charitable purposes of the grants and thus the payments of such costs and expenses will also not constitute any taxable_expenditures under sec_4945 ruling_request and in carrying out the transfers of assets will sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or the other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the provisions of chapter of the code sec_507 of the code and sec_1_507-1 of the regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the commissioner a statement of its intention to terminate its private_foundation_status and by paying the termination_tax imposed under sec_507 of the code ef re sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_507 of the code imposes a tax on a private_foundation which voluntarily terminates its status as a private_foundation under sec_507 of the code this sec_507 tax is equal to the lower_of a the aggregate tax_benefit that has resulted from the foundation's exemption from federal_income_tax under sec_501 of the code or b the value of the net assets of the foundation sec_4940 of the code imposes an excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes an excise_tax on an act of self-dealing between a private_foundation and any of its disqualified persons as defined in sec_4946 of the code sec_4941 d e of the code provides that the term self-dealing includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4941 of the code provides that the payment of compensation by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carry out the exempt_purpose of the foundation shall not be an act of self-dealing if the compensation is not excessive sec_4942 of the code imposes an excise_tax on a private_foundation which fails to meet the distributions requirements set forth in sec_4942 sec_4942 of the code defines the term distributable_amount as the amount equal to the sum of the minimum investment retum plus certain other_amounts reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 of the code provides that the term qualifying_distribution includes any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 b sec_4942 of the code provides that qualifying_distribution includes a contribution to a sec_501 organization if not later than the close of the first taxable_year after its taxable_year in which a contribution is received such organization makes a distribution equal to the amount of such contribution and the private_foundation making the contribution maintains adequate_records on the distribution the term sec_4945 of the code imposes tax upon a private foundation's making of any taxable_expenditure under sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than the charitable or other purposes under sec_170 of the code re sec_4946 of the code provides that the term disqualified_person includes a foudnation manager as that term is defined in subsection b sec_4946 of the code defines the term foundation_manager as including an officer director or trustee of a foundation sec_6043 of the code and sec_1_6043-3 of the regulations provide that a private_foundation must file its return with respect to its dissolution sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's status as a private_foundation sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its assets is not required to file annual information returns required by sec_6033 of the code for its tax years after the tax_year of its transfer when it has no assets or activities - section a and of the regulations describe in particular terms the treatment to be accorded assets transferred pursuant to a sec_507 reorganization under chapter and other provisions where the trasnferee organization succeeds to the aggregate tax_benefit of the transferor organization sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any taxable_year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_1_507-3 of the regulations indicates that if a transferor private_foundation transfers assets to a private_foundation effectively controlled directly or indirectly by the same person or persons who effectively control the transferor private_foundation the transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code the transferee is treated as the transferor in the proportion which the fair_market_value of the transferor's assets that were transferred bears to the fair_market_value of all of the assets of the transferor immediately before the transfer sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-3 of the regulations provides that unless a private_foundation voluntarily gives notice pursuant to sec_507 a transfer of assets described in sec_507 wil not constitute a termination of the transferor's private_foundation_status under sec_507 sec_1 b of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets pursuant to sec_507 sec_53_4945-6 and sec_1_507-3 of the regulations allow a private_foundation to make transfers of its assets pursuant to sec_507 of the code to organizations exempt from federal_income_tax under sec_501 of the code including private_foundations without the transfers being taxable_expenditures under sec_4945 of the code sec_53_4946-1 of the foundation and similar excise_taxes regulations provides that for iag re purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person revrul_78_387 c b concerns a private_foundation that transferred all of its assets to another private_foundation that was effectively controlled by the same persons in accordance with sec_1_507-3 of the regulations the transferee foundation is treated as the transferor foundation and thus the transferee can use its transferor's excess qualifying distributions carryover if any under sec_4942 of the code to reduce the transferee's distributable_amount under sec_4942 of the code by the amount if any of its transferor’s excess qualifying distributions carryover under sec_4942 of the code the submitted information establishes that z intends to transfer all or substantially_all of its assets to two other private_foundations because of the overlap of trustees these foundations are’ considered controlled organizations and disqualified persons within the meaning of sec_4946 of the code z has no outstanding grants subject_to the expenditure_responsibility requirements and has no outstanding acts or failures to act which would give rise to liability for excise_taxes under chapter of the code z intends to pay all of its remaining liabilities and expenditures if any and will terminate its activities after transferring all or substantially_all of its assets it will then terminate its private_foundation_status as required by sec_507 of the code based upon the submitted information and the representations which have been made we hold that z's transfer of ail of its assets to x and y will constitute a significant disposition of its assets to one or more private_foundations under sec_507 of the code z's transfers to x and y will not result in the termination of its private_foundation_status under sec_507 of the code but will constitute a reorganization between these private_foundations under sec_507 of the code z's transfers to x and y will not constitute notification of its intent to terminate its private_foundation_status under sec_507 of the code or any willful repeated acts or failures to act or any willful and flagrant act or failure to act under sec_507 by z and thus z will nat be liable for any_tax imposed by sec_507 under sec_507 of the code transferees x and y will not be treated as newly created organizations xand y will be treated as possessing z’s tax_attributes and characteristics pursuant to sec_1_507-3 and of the regulations z's transfers to x and y will not give rise to any net_investment_income or constitute any other taxable sale or disposition under sec_4940 of the code z's transfers to x and y will not constitute any act of self-dealing under sec_4941 of the code by z x or y or any of their foundation managers as defined in sec_4946 upon z's transfers to x and y transferee foundations x and y will each succeed to a portion of z's excess qualifying foundation's proportionate share of z's total assets received and the recordkeeping requirements of sec_4942 of the code will not apply to z during any period in which z has no assets other than certain contingent beneficial interests if any distributions transferor based upon each any if re z's transfers of all of its assets to x and y will not constitute taxable_expenditures under sec_4945 of the code z will not be required to exercise any expenditure_responsibility under sec_4945 of the code with respect to its transfers of all of its assets to x and y because it will have thus disposed of all of its assets under sec_1_507-3 of the regulations for purposes of chapter and sec_507 through of the code x and y will be treated as if each were z in the proportion that the fair_market_value of z's assets less encumbrances transferred to each bears to the fair_market_value of z's assets less encumbrances immediately before z's transfers of the assets z and its foundation managers will not be required to file the annual information_return required under sec_6033 of the code for any_tax years following the tax_year in which the last transfers of all of z's assets occur if during such subsequent tax years z will have neither legal hor equitable_title upon z's dissolution z will be required by sec_6043 to file its annual return for the year of such dissolution to any assets nor engage in any activity the legal accounting and other expenses if reasonable in amount incurred by x y and z in connection with be considered qualifying distributions under sec_4942 of the code as being made to achieve the charitable purposes of the grants and thus the payments of such costs and expenses will also not constitute any taxable_expenditures under sec_4945 ruling_request and in carrying out the transfers of assets will this because this letter could help to resolve certain questions please keep it in your permanent records and include a copy in your annual return form_990-pf this ruling letter is directed only to the organizations that requested it sec_6110 k of the code provides that it may not be used or cited as precedent sincerely terrill m berkovsky manager exempt_organizations technical group
